UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4137


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MARVIN GARRETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:12-cr-00030-1)


Submitted:   May 27, 2015                   Decided:   June 10, 2015


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Carr, JOHN A. CARR, ATTORNEY AT LAW, PLLC, Charleston,
West Virginia, for Appellant.      R. Booth Goodwin II, United
States Attorney, Joshua C. Hanks, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marvin        Garrett      appeals        his      conviction        and    262-month

sentence    for     distributing           cocaine      base,    in     violation      of    21

U.S.C. § 841(a)(1) (2012).                   Garrett argues that the district

court erred by denying his motion for a new trial based on the

Government’s        failure      to        disclose      the     drug     history      of     a

confidential informant (“C.I.”) who testified against him and by

imposing a sentence that was substantively unreasonable.                                     We

affirm.

     The Government has a responsibility to disclose material

evidence        favorable       to     the        accused,       including       potential

impeachment evidence.            Giglio v. United States, 405 U.S. 150,

153-55    (1972).        “Undisclosed          evidence        is    material    when       its

cumulative effect is such that there is a reasonable probability

that, had the evidence been disclosed to the defense, the result

of the proceeding would have been different.”                           United States v.

Sterling, 724 F.3d 482, 511 (4th Cir. 2013) (internal quotation

marks    omitted),      cert.    denied,          134   S.     Ct.    2696   (2014).         On

appeal,     the     defendant        has    the    burden       of    proving    a   Giglio

violation,        and   “we      review        [the      district        court’s]      legal

conclusions de novo and its factual findings for clear error.”

United States v. King, 628 F.3d 693, 701-02 (4th Cir. 2011).

     The    district     court        found    that      the    Government      improperly

failed     to     disclose    the      C.I.’s      drug      history     and    that    this

                                              2
information was favorable to Garrett.                        The court also concluded,

however, that this evidence was not material because the C.I.

was effectively impeached when she admitted her drug history and

mental       conditions       at    trial    and       because      the      other   evidence

against Garrett was strong.                 The Government’s evidence included

a   recording       of   a    telephone      conversation           in    which      the    C.I.

ordered cocaine base from a man whom a detective identified as

Garrett, testimony from multiple officers that they saw Garrett

meet the C.I. at the agreed place of delivery, testimony from a

detective       that     he    saw     Garrett        give    the     C.I.     something      in

exchange for money, and evidence that the object provided by the

C.I. proved to be cocaine base.                       In light of the overwhelming

evidence against Garrett, we conclude that the district court

did    not    err   in   finding       no   reasonable        probability         that     prior

disclosure of the C.I.’s drug history would have affected the

outcome of the case.               See Sterling, 724 F.3d at 511.

       Garrett also challenges the substantive reasonableness of

his sentence.          “Any sentence that is within or below a properly

calculated      Guidelines          range   is       presumptively        reasonable,”      and

this    “presumption          can    only   be       rebutted    by      showing     that    the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”                United States v. Louthian, 756 F.3d 295,

306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014); see Rita v.

United States, 551 U.S. 338, 346-56 (2007) (upholding appellate

                                                 3
presumption of reasonableness for within-Guidelines sentence).

Having reviewed the record and Garrett’s arguments, we conclude

that Garrett has failed to rebut this presumption.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4